DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pursifull et al. (US 2015/0316002) in view of Eckart et al. (WO 2018/091252).
See Eckart et al. (US 2019/0309698) for translation of Eckart et al. (WO 2018/091252).
In Reference to Claim 1
(See Pursifull, Figure 1)

	 A method of controlling an internal combustion engine (10) with an exhaust gas catalytic converter (20), the method comprising: 
modelling occupation of storage sites of the exhaust gas catalytic converter (20) with rich gas components (See Pursifull, Paragraphs [0053] & [0055]); 
recognizing deactivation from a proportion of the occupied storage sites in a total number of storage sites when (a) the proportion exceeds a proportion threshold, (b) a gradient of the proportion at least for a settable period of time exceeds a gradient threshold (42), or both (a) and (b) (See Pursifull, Paragraph [0055]); and 
initiating reactivation by actuation of the internal combustion engine (10). (See Pursifull, Paragraph [0053]).
Pursifull discloses the claimed invention except:
	wherein, by means of an input lambda probe of the catalytic converter and an input emissions model of the exhaust gas catalytic converter, proportions by mass of oxygen, hydrogen, water and rich gas components of the exhaust gas upstream of the exhaust gas catalytic converter are ascertained, wherein the components are ascertained without the use of an output lambda probe downstream of the catalytic converter.
	Eckart discloses an exhaust emissions system for controlling and modelling the fill level of a catalytic converter. (See Eckart, Abstract). Eckart discloses an input lambda probe of the catalytic converter and an input emissions model of the exhaust gas catalytic converter, proportions by mass of oxygen, hydrogen, water and rich gas 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used an input emissions model as both references are directed towards controlling and modeling the fill level of a catalytic converter. One of ordinary skill in the art would have recognized that the input and output emission modeling with sensor control would allow for accurate control of the exhaust system components. (See Eckart, Paragraphs [0009] & [0014]).

In Reference to Claim 2
(See Pursifull, Figure 1)
The Pursifull-Eckart combination discloses:
	wherein, for the reactivation, the internal combustion engine (10) is actuated such that it produces a lean exhaust gas. (See Pursifull, Paragraph [0055]).

In Reference to Claim 3
(See Pursifull, Figure 1)
The Pursifull-Eckart combination discloses:
	wherein the reactivation is ended when the proportion goes below a given threshold or a lambda probe downstream of the exhaust gas catalytic converter (70) indicates a lean exhaust gas having a lambda value of more than 1. (See Pursifull, Paragraph [0053] w/respect to available oxygen storage sites).

In Reference to Claim 4
(See Pursifull, Figure 1)
The Pursifull-Eckart combination discloses:
	wherein the modeling takes account of adsorption of gaseous rich gas components at storage sites and oxidation of adsorbed rich gas components. (See Pursifull, Paragraph [0055] w/respect to a rich catalyst and occupied storage sites).

In Reference to Claim 5
(See Pursifull, Figure 1)
The Pursifull-Eckart combination discloses:
	wherein the modeling (60) takes account of occupation of storage sites of the exhaust gas catalytic converter with oxygen. (See Pursifull, Paragraph [0055] w/respect to a rich catalyst and occupied storage sites).

In Reference to Claim 6
(See Pursifull, Figure 1)
The Pursifull-Eckart combination discloses:
	wherein the occupation of storage sites of the exhaust gas catalytic converter with oxygen is ascertained by taking account of adsorption of gaseous oxygen at the storage sites, oxidation of gaseous rich gas components with adsorbed oxygen, oxidation of gaseous hydrogen with adsorbed oxygen, and breakdown of gaseous water and adsorption of the oxygen released. (See Pursifull, Paragraph [0055] w/respect to a rich catalyst and occupied storage sites).
The Examiner notes that model of Pursifull models the occupation of storage sites with and without oxygen at any given time.

In Reference to Claim 8
(See Pursifull, Figure 1)
The Pursifull-Eckart combination discloses:
	wherein the modeling involves dividing the exhaust gas catalytic converter into multiple zones in axial succession. (See Eckart, Paragraphs [0027] & [0029]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used an input emissions model as both references are directed towards controlling and modeling the fill level of a catalytic converter. One of ordinary skill in the art would have recognized that the input and output emission modeling with sensor control would allow for accurate control of the exhaust system components. (See Eckart, Paragraphs [0009] & [0014]).

In Reference to Claim 9
(See Pursifull, Figure 1)
Pursifull discloses: 
	A non-transitory, computer-readable storage medium (12) containing instructions which when executed on a computer (102) cause the computer (102) to recognize deactivation of an exhaust gas catalytic converter (70) and to control an internal combustion engine (10) by 

recognizing deactivation from a proportion of the occupied storage sites in a total number of storage sites when (a) the proportion exceeds a proportion threshold, (b) a gradient of the proportion at least for a settable period of time exceeds a gradient threshold (42), or both (a) and (b) (See Pursifull, Paragraphs [0055]); and 
initiating reactivation by actuation of the internal combustion engine (10). (See Pursifull, Paragraphs [0053]).
Pursifull discloses the claimed invention except:
	wherein, by means of an input lambda probe of the catalytic converter and an input emissions model of the exhaust gas catalytic converter, proportions by mass of oxygen, hydrogen, water and rich gas components of the exhaust gas upstream of the exhaust gas catalytic converter are ascertained, wherein the components are ascertained without the use of an output lambda probe downstream of the catalytic converter.
	Eckart discloses an exhaust emissions system for controlling and modelling the fill level of a catalytic converter. (See Eckart, Abstract). Eckart discloses an input lambda probe of the catalytic converter and an input emissions model of the exhaust gas catalytic converter, proportions by mass of oxygen, hydrogen, water and rich gas components of the exhaust gas upstream of the exhaust gas catalytic converter are ascertained. (See Eckart, Paragraphs [0003], [0014], and [0033]-[0034]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used an input emissions model as both 

In Reference to Claim 10
(See Pursifull, Figure 1)
Pursifull discloses: 
	An electronic control device (12) set up to recognize deactivation of an exhaust gas catalytic converter (70) and to control an internal combustion engine (10), the electronic control device (12) comprising: 
an electronic processor (12) configured to model occupation of storage sites of the exhaust gas catalytic converter (70) with rich gas components (See Pursifull, Paragraphs [0053] & [0055]); 
recognize deactivation from a proportion of the occupied storage sites in a total number of storage sites when (a) the proportion exceeds a proportion threshold, (b) a gradient of the proportion at least for a settable period of time exceeds a gradient threshold (42), or both (a) and (b) (See Pursifull, Paragraph [0055]); and 
initiate reactivation by actuation of the internal combustion engine (10). (See Pursifull, Paragraph [0053]).
Pursifull discloses the claimed invention except:
	wherein, by means of an input lambda probe of the catalytic converter and an input emissions model of the exhaust gas catalytic converter, proportions by mass of 
	Eckart discloses an exhaust emissions system for controlling and modelling the fill level of a catalytic converter. (See Eckart, Abstract). Eckart discloses an input lambda probe of the catalytic converter and an input emissions model of the exhaust gas catalytic converter, proportions by mass of oxygen, hydrogen, water and rich gas components of the exhaust gas upstream of the exhaust gas catalytic converter are ascertained. (See Eckart, Paragraphs [0003], [0014], and [0033]-[0034]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used an input emissions model as both references are directed towards controlling and modeling the fill level of a catalytic converter. One of ordinary skill in the art would have recognized that the input and output emission modeling with sensor control would allow for accurate control of the exhaust system components. (See Eckart, Paragraphs [0009] & [0014]).

Response to Arguments
Applicant's arguments filed 04 October 2021 have been fully considered but they are not persuasive.
In response to Applicant’s arguments that the Pursifull-Eckart combination does not disclose by means of an input lambda probe of the catalytic converter and an input emissions model of the exhaust gas catalytic converter, proportions by mass of oxygen, 
Applicant argues that the Pursifull-Eckart combination fails to disclose ascertaining the components, via the model, without the use of the downstream lambda probe. However, the device of Eckart discloses using an output emissions model to model the signal of the output lambda probe (emphasis added). (See Eckart, Paragraphs [0013]-[0014]). Accordingly, the signal normally output by the output lambda probe (downstream lambda probe) is modelled with the output emissions model. (See Eckart, Paragraph [0032]). Additionally, the Examiner notes that the output emissions model does not utilize the signal from the downstream lambda probe as the output emissions model simulates/models the output emissions. Thus the components of the output emissions model are ascertained without the use of an output lambda probe. Finally, Eckart discloses that the output emissions model made be utilized to compare with a downstream output lambda probe in order to increase system accuracy, however the modeled output emissions are not ascertained utilizing the downstream output lambda probe. (See Eckart, Paragraph [0040]). Therefore, the Pursifull-Eckart combination discloses that the components are ascertained without the use of an output lambda probe downstream of the catalytic converter as the model does not utilize the downstream lambda probe signal in order to model the output components.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MATTHEW T LARGI/Primary Examiner, Art Unit 3746